UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1950


ANDREW C. DAVIS,

                     Plaintiff - Appellant,

              v.

DR. DANIEL FISH, Psychiatrist; CHASTITY STRAUGHTER, Social Work;
MADY, Psychology Intern; NELLIE CAMPBELL, Charge Nurse,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:21-cv-00276-D)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew C. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Davis seeks to appeal the district court’s order dismissing his civil action

without prejudice for failing to file an application to proceed without prepayment of fees

or pay the filing fees, file a complaint, provide a financial disclosure statement, provide a

civil cover sheet, and provide a notice of self-representation. * We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 19, 2021. Davis filed the notice of appeal

on August 27, 2021. Because Davis failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



       *
         We conclude that the district court’s order dismissing Davis’ action without
prejudice is an appealable final order. See Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (holding that dismissal without prejudice
may be final if dismissal indicates that no amendment to complaint could cure the defects).

                                              2